                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   COLLEEN PARRIS,                                        CASE NO. C19-0128-JCC
10                             Plaintiff,                   ORDER
11          v.

12   JACOBS ENGINEERING GROUP, INC.,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion to strike Plaintiff’s jury
16   demand and for attorney fees (Dkt. No. 27). Having thoroughly considered the parties’ briefing
17   and the relevant record, the Court finds oral argument unnecessary and hereby DENIES the
18   motion for the reasons explained herein.
19   I.     BACKGROUND
20          On January 10, 2019, Plaintiff, proceeding pro se, filed a lawsuit in King County
21   Superior Court against Defendant, alleging discrimination and retaliation claims under the
22   Washington Law Against Discrimination (“WLAD”), Wash. Rev. Code §§ 49.60.180,
23   49.60.210. (See Dkt. No. 1-2.) Under the heading “Requested Relief,” the complaint contained
24   the following language: “Under Washington law a jury may award unlimited economic losses as
25   well as unlimited ‘general damages’ for the suffering of discrimination and retaliation. Under
26   Federal law the jury may award up to $300,000 per ‘violation’ as punitive damages. Therefore,


     ORDER
     C19-0128-JCC
     PAGE - 1
 1   plaintiff seeks $300,000 per violation.” (Id. at 23.) The complaint did not contain any other

 2   language regarding a jury. (See generally id.)

 3           On January 28, 2019, Plaintiff filed an amended complaint. (Dkt. No. 8-6.) The amended

 4   complaint contained the identical language regarding a jury as contained in the original

 5   complaint. (Compare Dkt. No. 1-2, with Dkt. No. 8-6.) The following day, Defendant removed

 6   the case to this Court based on diversity jurisdiction. (Dkt. No. 1-2.) Plaintiff retained counsel in

 7   this matter on May 21, 2019, and eight days later, filed a motion for leave to file a second

 8   amended complaint. (Dkt. Nos. 11, 12.) In seeking leave to amend, Plaintiff stated that “[t]he
 9   only substantive change between the Amended Complaint and the Second Amended Complaint
10   is the addition of Jonathon Addison, one of Plaintiff’s supervisors, and clarification of the
11   identity of Plaintiff’s actual employer.” (Dkt. No. 12 at 5.) Notwithstanding this statement, the
12   proposed second amended complaint contained the following language: “Plaintiff requests this
13   court order that this matter be heard by a jury and upon proof grant the following relief . . . .”
14   (Dkt. No. 12-2 at 46.) Defendant opposed Plaintiff’s motion for leave to file a second amended
15   complaint, arguing that Mr. Addison was a non-diverse party who, if joined, would destroy
16   diversity jurisdiction. (Dkt. No. 15 at 1.) Defendant further argued that joinder was unwarranted
17   because Plaintiff’s claims against Mr. Addison were time-barred. (Id. at 7.) Neither party said
18   anything in its briefing regarding the jury demand contained in the proposed second amended

19   complaint. (See Dkt. Nos. 12, 15.)

20          On July 17, 2019, the Court granted in part and denied in part Plaintiff’s motion for leave

21   to file a second amended complaint. (Dkt. No. 25.) The Court denied Plaintiff leave to join Mr.

22   Addison, but allowed Plaintiff leave to amend “as it pertain[ed] to her other proposed technical

23   changes, such as correcting the name of Defendant Jacobs Engineering Group, Inc. and

24   summarizing her existing claims and relief requested.” (Id. at 7.) Plaintiff filed a second

25   amended complaint that included the following language: “Plaintiff requests this court order that

26   this matter be heard by a jury and upon proof grant the following relief . . . .” (Dkt. No. 26 at 15.)


     ORDER
     C19-0128-JCC
     PAGE - 2
 1           Prior to the Court issuing its order, it held a status conference on July 9, 2019. (Dkt. No.

 2   23.) At the status conference, the Court scheduled a bench trial for August 24, 2020, and neither

 3   party objected. (Id.) On July 31, 2019, Defendant filed the present motion to strike the jury

 4   demand from Plaintiff’s second amended complaint. (Dkt. No. 27.) Defendant argues that

 5   Plaintiff’s amended complaint did not contain a jury demand, and that Plaintiff’s attempt to add a

 6   jury demand to the second amended complaint was untimely. (Id. at 4–5.) Plaintiff asserts that

 7   her amended complaint contained sufficient language to represent a jury demand. (Dkt. No. 31 at

 8   1–2.)
 9   II.     DISCUSSION

10           A.      Legal Standard

11           “The right of trial by jury as declared by the Seventh Amendment to the Constitution--or

12   as provided by a federal statute--is preserved to the parties inviolate.” Fed. R. Civ. P. 38(a). A

13   party must demand a jury trial by: “(1) serving the other parties with a written demand--which

14   may be included in a pleading--no later than 14 days after the last pleading directed to the issue

15   is served; and (2) filing the demand in accordance with Rule 5(d).” Fed. R. Civ. P. 38(b). A party

16   waives its right to a jury unless its demand is properly served and timely filed. See Fed. R. Civ.

17   P. 38(d).

18           If a party fails to make a timely jury demand after a case is removed from state court,

19   there are two situations in which that party can avoid waiving its right to a jury trial. See Fed. R.

20   Civ. P. 81(c). First, a party is entitled to a jury in federal court so long as it made a proper jury

21   demand under state law prior to the case being removed. See Fed. R. Civ. P. 81(c) (“A party

22   who, prior to removal, has made an express demand for trial by jury in accordance with state

23   law, need not make a demand after removal.”). Second, a party does not have to request a jury

24   after removal if it filed a pleading in state court that contained a jury demand that would satisfy

25   Rule 38(b). See Mondor v. U.S. Dist. Court, 910 F.2d 585, 587 (9th Cir. 1990) (“[W]here a pre-

26   removal jury demand would satisfy federal . . . requirements, that demand is incorporated into


     ORDER
     C19-0128-JCC
     PAGE - 3
 1   the federal record upon removal, and is deemed to satisfy Rule 38(b).”); see also Fed. R. Civ. P.

 2   81(c) (“Repleading [after removal] is not necessary unless the court so orders.”).

 3          District courts are to “indulge every reasonable presumption against waiver” of the jury

 4   trial right. Lutz v. Glendale Union High Sch., 403 F.3d 1061, 1064 (9th Cir. 2005) (quoting

 5   Aetna Ins. Co. v. Kennedy ex rel. Bogash, 301 U.S. 389, 393 (1937)). In the Ninth Circuit, a jury

 6   demand must be “sufficiently clear to alert a careful reader that a jury trial is requested on an

 7   issue.” Id. at 1064. The Ninth Circuit allows for a “great deal of flexibility in how the [jury]

 8   request is made . . . while still recognizing that the purpose of Rule 38’s demand requirement is
 9   to ‘inform the Court and counsel well in advance of trial as to the trial method desired.’” Id.
10   (quoting Gallagher v. Del. & H.R. Corp., 15 F.R.D. 1, 3 (M.D. Pa. 1953)).
11          In this case, it is undisputed that Plaintiff did not move to amend her complaint to add an
12   explicit jury demand until several months after Defendant filed its answer. (Compare Dkt. No. 9,
13   with Dkt. No. 12.) Therefore, Plaintiff’s attempt to amend the complaint to add a jury demand
14   was untimely. See Fed. R. Civ. P. 38(b); see also Pac. Fisheries Corp. v. HIH Cas. & Gen. Ins.,
15   Ltd., 239 F.3d 1000, 1002 (9th Cir. 2001) (“An untimely request for a jury trial must be denied
16   unless some cause beyond mere inadvertence is shown.”). Nor did Plaintiff’s amended complaint
17   comply with Washington State’s Superior Court Rules for demanding a jury trial. See Wash. R.
18   Sup. Ct. 38(b) (“At or prior to the time the case is called to be set for trial, any party may demand

19   a trial by jury of any issue triable of right by a jury by serving upon the other parties a demand

20   therefore in writing, by filing the demand with the clerk, and by paying the jury fee required by

21   law.”). Thus, the only way that Plaintiff could have preserved her right to a jury trial is if the

22   amended complaint filed in state court satisfied the Rule 38 notice requirement. See Fed. R. Civ.

23   P. 81(c); Mondor, 910 F.2d at 587.

24          Defendant argues that Plaintiff’s amended complaint did not contain a jury demand that

25

26


     ORDER
     C19-0128-JCC
     PAGE - 4
 1   satisfied Rule 38. (Dkt. No. 27 at 4.) 1 Plaintiff counters that the language contained in the

 2   amended complaint regarding a jury was sufficient to meet the requirements of Rule 38. (Dkt.

 3   No. 31 at 3–4.) The Court agrees with Plaintiff that the language contained in her amended

 4   complaint was sufficiently clear to alert a careful reader that a jury trial was requested on the

 5   issue of damages. See Lutz, 403 F.3d at 1064.

 6          The Ninth Circuit’s decision in Lutz is instructive. In Lutz, the court determined that a

 7   few passing references to a jury contained in the body of a pro se plaintiff’s complaint were

 8   sufficient to invoke the right to a jury trial under Rule 38(b). Id. Analyzing the relevant language,
 9   the court noted:
10          [Plaintiff’s] complaint did not explicitly demand that her case be tried to a jury.
            However, in her prayer for relief, she requested that the court “[e]nter a Judgment
11
            in favor of Plaintiff for such back pay and value of lost employment benefits as may
12          be found by a jury” (emphasis added). She also requested compensatory damages
            for pain and suffering in “such amount as may be awarded by a jury” (emphasis
13          added).
14   Id. While noting that the plaintiff’s jury demand “certainly could have been clearer,” the court

15   concluded that the above language, “provide[d] sufficient notice to the court and opposing

16   counsel that [plaintiff] wanted a jury trial on two remedial issues: back pay, and damages for

17   pain and suffering.” Id. at 1065.

18           The facts of this case are strikingly similar to Lutz. As with the complaint in Lutz,

19   Plaintiff’s amended complaint did not explicitly request a jury trial, but made only passing

20   references to a jury. (See Dkt. No. 8-6.) The amended complaint notes that Washington law

21   allows a jury to award various categories of damages, and that Plaintiff is seeking such damages.

22          1
              Defendant also notes that the amended complaint failed to comply with the local rules,
23   which require parties to type the words “JURY DEMAND” in all capital letters on the first page
     immediately below the name of the pleading to the right of the name of the case. (Dkt. No. 27 at
24   4.) See W.D. Wash. Local Civ. R. 38(b). The Court does not think such an omission is
     dispositive because the amended complaint was originally filed in state court, not in federal
25   court. See Pradier v. Elespuru, 641 F.2d 808, 810–11 (9th Cir. 1981) (ruling that a party’s failure
     to comply with a local court rule requiring placement of a jury demand notation in the caption of
26   pleading did not result in waiver of jury trial).

     ORDER
     C19-0128-JCC
     PAGE - 5
 1   (See Dkt. No. 8-6.) Similarly, in Lutz, the complaint noted that certain types of a damages “may

 2   be found by a jury.” 403 F.3d at 1064. In both Lutz and this case, the plaintiffs were pro se, and

 3   included the jury language in a section of the complaint that outlined the relief requested.

 4   Although Plaintiff certainly could have been clearer, the amended complaint sufficiently put

 5   Defendant on notice that Plaintiff wanted a jury to decide the issue of damages. Id.

 6          By contrast, the amended complaint does not include any language to put Defendant on

 7   notice that Plaintiff requested a jury to decide any issues aside from damages—for example,

 8   Defendant’s liability. Faced with the same issue in Lutz, the court determined that the district
 9   court committed reversible error by submitting the entire case to the jury. 403 F.3d at 1065
10   (“Because Lutz’s complaint asked for a jury on some issues but not others, a careful reader
11   would not reasonably conclude that Lutz wanted a jury on all issues presented in the
12   complaint.”). Therefore, the Court finds that Plaintiff has timely requested a jury trial, but only
13   as to the issue of damages.
14   III.   CONCLUSION

15          For the foregoing reasons, Defendant’s motion to strike Plaintiff’s jury demand and for

16   attorney fees (Dkt. No. 27) is DENIED. This case shall be tried to a jury on August 24, 2020 at

17   9:30 a.m. The jury will only be allowed to resolve the issue of damages.

18          DATED this 10th day of September 2019.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C19-0128-JCC
     PAGE - 6
